PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Engle, Kyle
Application No. 13/293,900
Filed: 10 Nov 2011
Patent No. 8,973,166
Issued:  10 Mar 2015
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed February 3, 2021.

The petition under 37 CFR 1.378(b) is GRANTED.

The above-identified patent issued March 10, 2015.  Accordingly, the four year maintenance fee could have been paid during the period from March 10, 2018 through September 10, 2018 without surcharge, or with a 6 month late payment surcharge during the period from       September 11, 2018 through March 10, 2019.  No maintenance fee having been received, the patent became expired on March 11, 2019.  

With the instant petition, Patentee has paid the petition fee, paid the maintenance fee, and made the proper statement of unintentional delay.

The maintenance fee in this case is accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions